Arnold, J.,
delivered the opinion of the court.
The demurrer to the declaration should have been overruled. The execution of the bond was one of the steps in a proceeding authorized and required by law, in order to obtain license to retail liquor'. The bond was executed in a legal proceeding, and license, it is alleged, was thereupon issued. Section 2305 of the Code applies, as it does in all cases, where any bond, recognizance, obligation, or.* undertaking of any kind shall be executed in any legal proceeding, and such bond, or other obligation or undertaking shall have the effect in such proceeding which a bond or other undertaking, if payable or conditioned as prescribed by law, would have had.

The judgment is reversed, and the cause remanded for further proceedings.